—Judgment unanimously affirmed. Memorandum: County Court did not abuse its discretion in denying the motion of defendant to withdraw his guilty plea without a hearing. Defendant submitted a letter to the court and an affidavit of defense counsel in support of the motion, and defense counsel argued the motion *978on defendant’s behalf before the court. Thus, defendant was afforded a reasonable opportunity to advance his claim that he was under the influence of cocaine at the time of the plea allocution (see, People v Murray, 257 AD2d 438, lv denied 93 NY2d 975; People v Witcher, 222 AD2d 1016, lv denied 87 NY2d 1027). The court properly denied the motion to withdraw the guilty plea. The unsubstantiated claim of defendant that he was incoherent is belied by the transcript of the plea allocution, which establishes that defendant was coherent and understood the proceedings (see, People v Murray, supra, at 438; People v Clarke, 251 AD2d 7; People v Curtis, 248 AD2d 967, lv denied 91 NY2d 971). (Appeal from Judgment of Monroe County Court, Connell, J. — Criminal Possession Weapon, 3rd Degree.) Present — Pine, J. P., Hayes, Hurlbutt, Burns and Gorski, JJ.